DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-17, is/are filed on 4/20/22 are currently pending. Claims 10, 12, 17 are withdrawn, claims 1-9, 11, 13-16, is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-17, Group I, Embodiment I as described by Figure 2 in the reply filed on 4/20/22 is acknowledged. Claim(s) 10, 12, and 17 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention as it belongs to a different embodiment of figure 3 or figure 4 where the tips meet/join at the central longitudinal axis. There being no allowable generic or linking claim. The restriction is made final. 
Drawings/Specs
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
filter media of at least claim 1
major pleat of claim 1
minor pleat of claim 1
intermediate pleat of claim 1
outer pleat tip of claim 1
inner pleat tip of claim 1
open area of claim 3
adhesive of claim 7
central core of claim 11
filter media of claim 13
inner pleat of claim 13
outer pleat of claim 13
major pleat of claim 13
minor pleat of claim 13
These are only limited representation of missing elements for exm. It is upon the applicant to properly label and map elements claimed in the specification and drawings for clarity purposes. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6, 8-9, 11, 13-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP’ 356 (JP 07243356 A).


    PNG
    media_image1.png
    530
    805
    media_image1.png
    Greyscale

Regarding claim 1, JP’ 356 teaches from all embodiments a cylindrical filter element comprising: a central longitudinal axis; filter media (2) comprising a plurality of radially extending pleats arranged in a pattern that repeats around the central longitudinal axis, wherein: an outer cylindrical periphery of the filter media is defined by an outer pleat tip (i.e. tip of 5) of each of the plurality of radially extending pleats; and each pattern of radially extending pleats comprises:  a major pleat (5) comprising two arms having a first length and extending radially from outer pleat tips toward the central longitudinal axis and to an inner pleat tip, wherein the inner pleat tip of the major pleat is located at least 75% of the radial distance from the outer pleat tips toward the central longitudinal axis;  a minor pleat (middle pleat 4, non-directly adjoining to 5) spaced from the major pleat, the minor pleat comprising two arms extending radially from outer pleat tips toward the central longitudinal axis and to an inner pleat tip, wherein the arms of the minor pleat comprise a second length that is less than the first length of the arms of the major pleat;  at least a first intermediate pleat (intermediate pleat 4 – pleats directly adjoined to 5) positioned between the major pleat and the minor pleat and comprising two arms having a third length that is between the first length of the arms of the major pleat and the second length of the arms of the minor pleat; and at least a second intermediate pleat (intermediate pleat 4 – pleats directly adjoined to 5) positioned between the minor pleat and the major pleat of an adjacent pattern of pleats and comprising two arms having a fourth length between the second length of the arms of the minor pleat and the first length of the arms of the major pleat of the adjacent pattern of pleats.
Regarding claim 2, JP’ 356 teaches wherein the repeating pattern of pleats comprises at least three repeating patterns around a circumference of the cylindrical filter element (three repeating patterns can be clearly envisaged by figures 2-4).
Regarding claim 3, JP’ 356 teaches wherein each pattern of pleats defines an open area (area in between pleats) extending along a height of the filter element.
Regarding claim 4, JP’ 356 teaches wherein the open area of each pattern of pleats is defined by the inner pleat tip of the minor pleat, an inner tip of each of the intermediate pleats, and a portion of two adjacent major pleats (see open area in between these pleats – figs. 2-4).
Regarding claim 5, JP’ 356 teaches wherein each open area is symmetric about a radial plane (figs. 2-4).
Regarding claim 6, JP’ 356 teaches wherein each open area comprises an eye-shaped opening (as noted above any opening would be considered an eye-shaped opening).
Regarding claim 8, JP’ 356 teaches in combination with at least one of a first end cap at a first end of the filter media and a second end cap at a second end of the filter media (fig. 5b, 21 and 22).
Regarding claim 9, JP’ 356 teaches wherein the inner pleat tip of the major pleat is located at least 90% of the radial distance from the outer pleat tips toward the central longitudinal axis (measured from the core to the outer portion 5 – figs. 2-3).
Regarding claim 11, JP’ 356 teaches further comprising a central core (11) to which the inner tip of at least one of the major pleats is attached.
Regarding claim 13, JP’ 356 teaches cylindrical filter element comprising: a central longitudinal axis; and filter media comprising a plurality of radially extending pleats arranged in a pattern that repeats around the central longitudinal axis, wherein each of the pleats comprises an inner pleat tip, wherein the inner pleat tips of each pattern define an open area that extends along a height of the filter element (see rejection of claim 1), and wherein each pattern of pleats comprises a first series of intermediate pleats (5a and 4 from left to right) that descends in length from a major pleat (5) to a minor pleat (middle 4) and a second series (4 to 5a right to left) of intermediate pleats that ascends in length from the minor pleat to a major pleat of an adjacent pattern of pleats (see at least fig. 3).
Regarding claim 14, JP’ 356 teaches wherein the first series of intermediate pleats comprises at least two pleats that sequentially decrease in length from a length of the major pleat to a length of the minor pleat, and wherein the second series of intermediate pleats comprises at least two pleats that sequentially increase in length from the length of the minor pleat to a length of the major pleat of the adjacent pattern of pleats (see at least fig. 3, from 5a to 4 to 4 (left to right)).
Regarding claim 15, JP’ 356 teaches wherein the major pleat (5) of at least one of the repeating patterns of pleats extends from an outer tip at an outer cylindrical periphery to an inner tip at the central longitudinal axis (fig. 3).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable JP’ 356 (JP 07243356 A) in view of Smithies (US 20110192125 A1).
Regarding claims 7 and 16, JP’ 356 does not teach further comprising an adhesive connecting the inner tips of the at least two major pleats. However, it would have been envisaged that the inner pleats are connected (at least indirectly) by adhesive as this is a well-known technique to secure the filter. For example, Smithies teaches an adhesive connecting (at least indirectly) the inner tips of the at least two major pleats to an inner core (42) to secure the filter media [0018]. It would have been obvious to one of ordinary skill to have to incorporated the teachings of Smithies in JP’ 356 for the aforesaid advantages. Also see at least US 6702941 B1 (claim 29). 
Claim(s) 1-5, and 8 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated or alternatively under 35 U.S.C. 103 as being unpatentable SU’ 668 (SU 436668 A1 - IDS) in view of Smithies (US 20110192125 A1).

    PNG
    media_image2.png
    391
    563
    media_image2.png
    Greyscale

Regarding claims 1-5, and 8 SU’ 668 discloses a cylindrical fluid filter with end caps (see SU’ 668, figure 1). In order to increase stability of the filter surface the filter element is provided with pleats of different lengths including a repeating pattern (see SU’ 668, figures 1 and 2) which is symmetric about a radial plane. It can safely be said that the longest pleats extend over more than 75% of the radial distance from the outer pleat tip toward the central longitudinal axis - with regard to figure 5 it seems that even 90% are reached (alternatively shapes and sizes are obvious). 
Although the example in figure 2 shows only three pleat heights - a major pleat, a minor pleat and an intermediate pleat - it is clear from figures 3-6 that also minor intermediate pleat heights are possible and would have been obvious (duplication of parts refer In re Harza, 124 USPQ 378, 380 (CCPA 1960). Figure 5 of SU’ 668 shows for example intermediate pleats of four different heights between the minor and the major pleat. A free space in the interior of the filter element is formed by the inner pleat tips and this free space as a constant cross section and extends from one end cap (4) to the other (4).

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777